Citation Nr: 1547815	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-10 556	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left foot pes planus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to an initial compensable rating for facial acne.

6.  Entitlement to an initial compensable rating left lower face scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem North Carolina.

All issues cited on the title page had been the subject of a statement of the case and a timely substantive appeal at the time the document discussed below was received.  Thus they were all on appeal.

Any future claims consideration in this Veteran's case should include consideration of documents currently in Virtual VA and Veterans Benefits Management System electronic files.


FINDINGS OF FACT

1.  On April 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative that a withdrawal of all outstanding appeals was requested.

2.  The appeals withdrawn were entitlement to service connection for left ankle disability, pes planus, a left knee disorder, and a right knee disorder, and entitlement to initial compensable ratings for facial acne and left lower face scar. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, by correspondence dated April 20, 2015, the appellant's authorized representative withdrew the appeal as to all issues, which were entitlement to service connection for left ankle disability, pes planus, a left knee disorder, and a right knee disorder, and entitlement to initial compensable ratings for facial acne and left lower face scar from appellate consideration.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to all issues.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


